            Case 2:21-cv-01735-EGS Document 11 Filed 06/11/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DEMETRIUS J. BROWN,                                :
                                                   :
                               Plaintiff,          :             CIVIL ACTION NO. 21-1735
                                                   :
       v.                                          :
                                                   :
RESOURCES FOR HUMAN                                :
DEVELOPMENT, KAILO HAVEN                           :
SHELTER, JAMES MCPHAIL, TAHIR                      :
HIGHTOWER, ANGELICA LEE, and                       :
CITY OF PHILADELPHIA,                              :
                                                   :
                               Defendants.         :

                                              ORDER

       AND NOW, this 11th day of June, 2021, after considering the application for leave to

proceed in forma pauperis (Doc. No. 1) and the complaint (Doc. No. 2) filed by the pro se plaintiff,

Demetrius J. Brown; and for the reasons set forth in the separately filed memorandum opinion, it

is hereby ORDERED as follows:

       1.       The application for leave to proceed in forma pauperis (Doc. No. 1) is GRANTED

and the plaintiff has leave to proceed in forma pauperis;

       2.       The complaint (Doc. No. 2) is DEEMED filed;

       3.       The complaint is DISMISSED as follows:

                a.     The plaintiff’s federal claims are DISMISSED WITH PREJUDICE for

       the failure to state a claim; and

                b.     The    plaintiff’s   state-law   claims     are   DISMISSED     WITHOUT

       PREJUDICE to the plaintiff pursuing them in the appropriate state court; and
     Case 2:21-cv-01735-EGS Document 11 Filed 06/11/21 Page 2 of 2




4.       The clerk of court is DIRECTED to CLOSE this matter.


                                          BY THE COURT:



                                          /s/ Edward G. Smith
                                          EDWARD G. SMITH, J.




                                      2
